DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Arguments 
Applicant’s arguments, see Applicant’s response, filed 05/02/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 1-20 have been fully considered but they are not persuasive. Applicant argues that the applied reference does not teach routing header encoded with a first wavelength in the optical domain, wherein the data payload remains encoded with the second wavelength. Examiner respectfully disagrees. Walton teaches a first optical property that includes a first wavelength of the header signal and a second optical property that includes a second wavelength for the payload signal, and wherein the first wavelength and the second wavelength are different.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-9, 11-13, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 20160037240 A1) in view of Walton (US 20170373755 A1), further in view of Fujioka (US 4894818 A), and further in view of Abali (US 5721820 A).
Regarding Claims 1, 7

Yang teaches:

A method, comprising: receiving a packet in an optical domain, the packet including a data payload and a routing header indicative of a routing sequence for the data payload (¶14 receiver of the optical packet, ¶68 optical packet switching technology, in an optical domain, that is, a packet (referred to as an “optical packet”) is used as a granularity to implement a switching technology in the optical domain, an optical packet includes an optical packet payload and an optical packet header, routing information is obtained by reading information in the optical packet header); 

the optical domain (¶14 receiver of the optical packet, ¶68 optical packet switching technology, in an optical domain, that is, a packet (referred to as an “optical packet”) is used as a granularity to implement a switching technology in the optical domain, an optical packet includes an optical packet payload and an optical packet header, routing information is obtained by reading information in the optical packet header)

 
Yang does not teach: 

wherein the routing header is encoded with a first wavelength and the data payload is encoded with a second wavelength; 

reading a first bit of the routing header encoded with a first wavelength to make a routing decision for the data payload in the optical domain, wherein the data payload remains encoded with the second wavelength; 

stripping the first bit of the routing header in the optical domain to generate an updated routing header; and routing the data payload and the updated routing header in the optical domain and based on the routing decision.

Walton teaches:

wherein the routing header is encoded with a first wavelength and the data payload is encoded with a second wavelength (¶18 ¶20  wherein the first optical property includes a first wavelength of the header signal (routing header is encoded with a first wavelength), wherein the second optical property includes a second wavelength of the payload signal (data payload is encoded with a second wavelength), and wherein the first wavelength and the second wavelength are different); 

wherein the data payload remains encoded with the second wavelength (¶18 ¶20  wherein the first optical property includes a first wavelength of the header signal (routing header is encoded with a first wavelength), wherein the second optical property includes a second wavelength of the payload signal (data payload remains encoded with a second wavelength), and wherein the first wavelength and the second wavelength are different);


Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang in light of Walton so the header may be identified by a unique bit sequence or token Walton ¶18)

Yang-Walton does not teach: 

reading a first bit of the routing header encoded with a first wavelength to make a routing decision for the data payload in the optical domain, 

stripping the first bit of the routing header in the optical domain to generate an updated routing header; and routing the data payload and the updated routing header in the optical domain and based on the routing decision.


Fujioka teaches:

reading a first bit of the routing header encoded with a first wavelength to make a routing decision for the data payload in the optical domain (col 2 20-65 lines a self-routing type switching network, optical signals  (optical domain)for the transfer over the outgoing lines, depending on whether the first bit of the routing header RH (encoded with a first wavelength) of the packet is a state "0" or "1" (reading a first bit of the routing header), and transfer the packet to the selected switch node (routing decision for payload packet), when a packet whose routing header RH is "011" in descending order is transferred as an optical signal); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang in light of Fujioka in order to provide an optical packet switching system which permits high-speed efficient switching of an optical signal without converting it into an electrical signal, in a wide band communication network formed mainly using optical fibers (Fujioka col 1 lines 5-15). 

Yang-Walton-Fujioka does not teach: 

stripping the first bit of the routing header in the optical domain to generate an updated routing header; and routing the data payload and the updated routing header in the optical domain and based on the routing decision.

Abali:

stripping the first bit of the routing header in the optical domain to generate an updated routing header (col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word and forwards the packet through the indicated output port. The switch also strips off that first word before forwarding the packet to the next level in the network (strips off the first word to generate and updated routing header); and 

routing the data payload and the updated routing header in the optical domain and based on the routing decision (col 1 lines 45-65 The switch also strips off that first word before forwarding the packet to the next level in the network (strips off the first word to generate and updated routing header, the packet (payload) contains no routing information upon arriving at its ultimate destination, Keeping route tables in processors of the switch).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton-Fujioka in light of Abali in order for the packet route information to be embedded into the packet by the source node, enabling the switch element to "know" how to route to the destination using this information (Abali col 1 lines 35-45). 

Regarding Claim 2, 8

Yang-Walton-Fujioka-Abali teaches:

The method of claim 1.


Walton teaches:

The method of claim 1, wherein: the second wavelength of the payload data is different from the first wavelength of the routing header (¶26 the header signal 112 and payload signal 114 are transmitted using different polarities of light, ¶45 transmitting element provides a payload signal 114 having an optical property (such as wavelength or polarity) that is different from that of the header signal 112).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang in light of Walton so the header may be identified by a unique bit sequence or token. The header is identifiable by some optical property other than a sequence of high and low states. For example, the header may be transmitted using a different frequency (i.e., color) of light than the payload of the data packet. By omitting the identifying sequence, the header may be shorter, which may leave more time for the payload (Walton ¶18).

Regarding Claims 3, 9
Yang-Walton-Fujioka-Abali teaches:

The method of claim 2.

Fujioka teaches:

The method of claim 2, wherein the routing header comprises a binary bit string (col 2 lines 20-65 packet whose routing header RH is "011")
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton in light of Fujioka in order to provide an optical packet switching system which permits high-speed efficient switching of an optical signal without converting it into an electrical signal, in a wide band communication network formed mainly using optical fibers (Fujioka col 1 lines 5-15).

Regarding Claim 5, 11
Yang-Walton-Fujioka-Abali teaches:

The method of claim 1.

Fujioka teaches:

The method of claim 1, wherein the routing is performed without converting the data payload and the updated routing header from the optical domain to an electrical domain (col 2 60-69 when a packet whose routing header RH is "011" in descending order is transferred as an optical signal over the incoming line).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang in light of Fujioka in order to provide an optical packet switching system which permits high-speed efficient switching of an optical signal without converting it into an electrical signal, in a wide band communication network formed mainly using optical fibers (Fujioka col 1 lines 5-15).

Regarding Claim 6, 12
Yang-Walton-Fujioka-Abali teaches:

The method of claim 1.

Abali teaches:

The method of claim 1, wherein the updated routing header contains no data (col 1 lines 45-65 The switch also strips off that first word before forwarding the packet to the next level in the network (strips off the first word to generate and updated routing header, only the header is updated due to the stripping off of the first word, updated header contains no data).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Fujioka in light of Abali in order for the packet route information to be embedded into the packet by the source node, enabling the switch element to "know" how to route to the destination using this information (Abali col 1 lines 35-45). 

Regarding Claim 13

Yang teaches:

A communication network comprising: a first node, a second node, and one or more intermediate nodes coupled between the first node and the second node (fig. 1 ¶67 data center network, TOR switch, an aggregation switch, and a core switch each serves as another node of a tree, where the core switch may serve as a root node (plurality of nodes with intermediate nodes), wherein: the first node is configured to transmit in an optical domain a packet to a first intermediate node of the one or more intermediate nodes, wherein the packet includes a routing header and a data payload, wherein the routing header indicates a routing sequence for the data payload (¶14 receiver of the optical packet, ¶68 optical packet switching technology, in an optical domain, that is, a packet (referred to as an “optical packet”) is used as a granularity to implement a switching technology in the optical domain, an optical packet includes an optical packet payload and an optical packet header, routing information is obtained by reading information in the optical packet header); 

the first intermediate node is configured to: receive the packet in the optical domain (¶14 receiver of the optical packet, ¶68 optical packet switching technology, in an optical domain, that is, a packet (referred to as an “optical packet”) is used as a granularity to implement a switching technology in the optical domain, an optical packet includes an optical packet payload and an optical packet header, routing information is obtained by reading information in the optical packet header); 

Yang does not teach:

wherein the routing header is encoded with a first wavelength and the data payload is encoded with a second wavelength; 

read a first bit of the routing header encoded with the first wavelength to make a routing decision for the data payload in the optical domain, wherein the data payload remains encoded with the second wavelength; 

strip the first bit of the routing header in the optical domain to generate a first- updated routing header; and route the data payload and the first-updated routing header in the optical domain and based on the routing decision to a node coupled to the first intermediate node; and 

the second node is configured to receive the data payload with no routing header.

Walton teaches:

wherein the routing header is encoded with a first wavelength and the data payload is encoded with a second wavelength (¶18 ¶20  wherein the first optical property includes a first wavelength of the header signal (routing header is encoded with a first wavelength), wherein the second optical property includes a second wavelength of the payload signal (data payload remains encoded with a second wavelength), and wherein the first wavelength and the second wavelength are different);

wherein the data payload remains encoded with the second wavelength (¶18 ¶20  wherein the first optical property includes a first wavelength of the header signal (routing header is encoded with a first wavelength), wherein the second optical property includes a second wavelength of the payload signal (data payload remains encoded with a second wavelength), and wherein the first wavelength and the second wavelength are different);

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang in light of Walton so the header may be identified by a unique bit sequence or token Walton ¶18)

Yang-Walton does not teach:

read a first bit of the routing header encoded with the first wavelength to make a routing decision for the data payload in the optical domain,

strip the first bit of the routing header in the optical domain to generate a first- updated routing header; and route the data payload and the first-updated routing header in the optical domain and based on the routing decision to a node coupled to the first intermediate node; and 

the second node is configured to receive the data payload with no routing header.

Fujioka teaches:

read a first bit of the routing header encoded with the first wavelength to make a routing decision for the data payload in the optical domain (col 2 20-65 lines a self-routing type switching network, optical signals for the transfer over the outgoing lines, depending on whether the first bit of the routing header RH of the packet is a state "0" or "1", and transfer the packet to the selected switch node (routing decision for payload packet), when a packet whose routing header RH is "011" in descending order is transferred as an optical signal); 

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang in light of Fujioka in order to provide an optical packet switching system which permits high-speed efficient switching of an optical signal without converting it into an electrical signal, in a wide band communication network formed mainly using optical fibers (Fujioka col 1 lines 5-15). 

Yang-Walton-Fujioka does not teach:

strip the first bit of the routing header in the optical domain to generate a first- updated routing header; and route the data payload and the first-updated routing header in the optical domain and based on the routing decision to a node coupled to the first intermediate node; and 

the second node is configured to receive the data payload with no routing header.

Abali teaches:

strip the first bit of the routing header in the optical domain to generate a first- updated routing header (col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word and forwards the packet through the indicated output port. The switch also strips off that first word before forwarding the packet to the next level in the network (strips off the first word to generate and updated routing header); and 

route the data payload and the first-updated routing header in the optical domain and based on the routing decision to a node coupled to the first intermediate node (col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word and forwards the packet through the indicated output port. The switch also strips off that first word before forwarding the packet to the next level in the network (strips off the first word to generate and updated routing header); and 

the second node is configured to receive the data payload with no routing header (col 1 lines 45-65 The switch also strips off that first word before forwarding the packet to the next level in the network (strips off the first word to generate and updated routing header, the packet (payload) contains no routing information upon arriving at its ultimate destination (second node))
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton-Fujioka a in light of Abali in order for the packet route information to be embedded into the packet by the source node, enabling the switch element to "know" how to route to the destination using this information (Abali col 1 lines 35-45).

Regarding Claim 14
Yang-Walton-Fujioka-Abali teaches:

Walton teaches:

The communication network of claim 13, wherein the first node comprises: a first encoder configured to encode the routing header with the first wavelength (¶26 the header signal 112 and payload signal 114 are transmitted using different polarities of light, ¶45 transmitting element provides a payload signal 114 having an optical property (such as wavelength or polarity) that is different from that of the header signal 112); and 

a second encoder configured to encode the data payload with the second wavelength different from the first wavelength (¶26 the header signal 112 and payload signal 114 are transmitted using different polarities of light, ¶45 transmitting element provides a payload signal 114 having an optical property (such as wavelength or polarity) that is different from that of the header signal 112).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang in light of Walton so the header may be identified by a unique bit sequence or token. The header is identifiable by some optical property other than a sequence of high and low states. For example, the header may be transmitted using a different frequency (i.e., color) of light than the payload of the data packet. By omitting the identifying sequence, the header may be shorter, which may leave more time for the payload (Walton ¶18).




Regarding Claim 15
Yang-Walton-Fujioka-Abali teaches:

The communication network of claim 14.

Fujioka teaches:

The communication network of claim 14, wherein the routing header comprises a binary bit string (col 2 lines 60-69 packet whose routing header RH is "011").
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton in light of Fujioka in order to provide an optical packet switching system which permits high-speed efficient switching of an optical signal without converting it into an electrical signal, in a wide band communication network formed mainly using optical fibers (Fujioka col 1 lines 5-15).

Regarding Claim 16
Yang-Walton-Fujioka-Abali teaches:

The method of claim 15.

Abali teaches:

The communication network of claim 15, wherein each of the one or more intermediate nodes is configured to strip one bit of the binary bit string (col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word and forwards the packet through the indicated output port. The switch also strips off that first word before forwarding the packet to the next level (intermediate node) in the network (strips off the first word to generate and updated routing header),
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton-Fujioka in light of Abali in order for the packet route information to be embedded into the packet by the source node, enabling the switch element to "know" how to route to the destination using this information (Abali col 1 lines 35-45).

Regarding Claim 17
Yang-Walton-Fujioka-Abali teaches:

The communication network of claim 16.

Abali teaches:

The communication network of claim 16, wherein the binary bit string has N bits and the one or more intermediate nodes include N intermediate nodes, where N is an integer and N>1 (col 1 lines 45-65 the packet header initially contains 3-bit routing words (binary bit strings make the word) R.sub.0, R.sub.1, . . . , R.sub.n-1. Each word indicates a switch port numbered from 0 to 7 (N>1, N is 8 with intermediate nodes called levels in Abali)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton-Fujioka in light of Abali in order for the packet route information to be embedded into the packet by the source node, enabling the switch element to "know" how to route to the destination using this information (Abali col 1 lines 35-45).

Regarding Claim 18
Yang-Walton-Fujioka-Abali teaches:

The communication network of claim 13.

Abali teaches:

The communication network of claim 13, wherein the node coupled to the first intermediate node is a second intermediate node of the one or more intermediate nodes and the routing decision is a first routing decision, wherein the second intermediate node is configured to: receive the data payload and the first-updated routing header (col 1 lines 45-65 the packet header initially contains 3-bit routing words (binary bit strings make the word) R.sub.0, R.sub.1, . . . , R.sub.n-1. Each word indicates a switch port numbered from 0 to 7 (N>1, N is 8 with intermediate nodes called levels in Abali), col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word and forwards the packet through the indicated output port. The switch also strips off that first word before forwarding the packet to the next level (intermediate node) in the network (strips off the first word to generate and updated routing header)); 

read a first bit of the first-updated routing header to make a second routing decision for the data payload in the optical domain (col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word (reading the first bit of the updated routing header) and forwards the packet through the indicated (second routing decision) output port. The switch also strips off that first word before forwarding the packet to the next level (intermediate node) in the network (strips off the first word to generate and updated routing header); 

strip the first bit of the first-updated routing header in the optical domain to generate a second-updated routing header (col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word and forwards the packet through the indicated output port. The switch also strips off that first word before forwarding the packet to the next level (intermediate node) in the network (strips off the first word to generate and updated routing header); and 

route the data payload and the second-updated routing header in the optical domain and based on the second routing decision to a node coupled to the second intermediate node in the communication network (col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word and forwards the packet through the indicated output port. The switch also strips off that first word before forwarding the packet to the next level (intermediate node) in the network (strips off the first word to generate and updated routing header).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton-Fujioka in light of Abali in order for the packet route information to be embedded into the packet by the source node, enabling the switch element to "know" how to route to the destination using this information (Abali col 1 lines 35-45). 

Walton teaches:

wherein the data payload remains encoded with the second wavelength (¶18 ¶20  wherein the first optical property includes a first wavelength of the header signal (routing header is encoded with a first wavelength), wherein the second optical property includes a second wavelength of the payload signal (data payload remains encoded with a second wavelength), and wherein the first wavelength and the second wavelength are different);

Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang in light of Walton so the header may be identified by a unique bit sequence or token Walton ¶18)

Regarding Claim 19
Yang-Walton-Fujioka -Abali teaches:

The communication network of claim 18.

Abali teaches:

The communication network of claim 18, wherein two nodes are coupled to the second intermediate node, wherein the second routing decision selects one of the two nodes to receive the data payload and the second-updated routing header (col 1 lines 45-65 the packet header initially contains 3-bit routing words (binary bit strings make the word) R.sub.0, R.sub.1, . . . , R.sub.n-1. Each word indicates a switch port numbered from 0 to 7 (N>1, N is 8 with intermediate nodes called levels in Abali), col 1 lines 45-65 source processor determines the route and encodes the routing instructions in the packet header, Switches then follow these instructions to forward the packet to its destination, packet header initially contains 3-bit routing words R.sub.0, R.sub.1, packet proceeds in the network, each switch examines the first word and forwards the packet through the indicated output port. The switch also strips off that first word before forwarding the packet to the next level (intermediate node) in the network (strips off the first word to generate and updated routing header)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton-Fujioka in light of Abali in order for the packet route information to be embedded into the packet by the source node, enabling the switch element to "know" how to route to the destination using this information (Abali col 1 lines 35-45) 

Regarding Claim 20
Yang-Walton-Fujioka -Abali teaches:

The communication network of claim 19.

Abali teaches:

The communication network of claim 19, wherein the second-updated routing header contains no data (col 1 lines 45-65 The switch also strips off that first word before forwarding the packet to the next level in the network (strips off the first word to generate and updated routing header, only the header is updated due to the stripping off of the first word, updated header contains no data).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton-Fujioka in light of Abali in order for the packet route information to be embedded into the packet by the source node, enabling the switch element to "know" how to route to the destination using this information (Abali col 1 lines 35-45).

Claims 4, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yang-Walton-Fujioka-Abali as applied to claim 1 above, and further in view of Ashwood-Smith (US 20130195450 A1)

Regarding Claim 4, 10

Yang-Walton-Fujioka-Abali teaches:

The method of claim 1.
Yang-Walton-Fujioka-Abali does not teach:

The method of claim 1, wherein the first bit of the routing header is read by a ring resonator.

Ashwood-Smith teaches:

The method of claim 1, wherein the first bit of the routing header is read by a ring resonator (¶41 if bit position d.sub.0 contained a value of zero, then the resonator ring 302 for .lamda.sub.0 would produce an energy peak for the .lamda..sub.0's wavelength value, optical splitter 300 may separate a small fraction of an optical signal (e.g., 1-10%) to decode the header information. Subsequently, the segmented optical signal is forwarded to the resonator rings 302. The resonator rings 302 may be tuned to resonate at a designated wavelength).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Yang-Walton-Fujioka-Abali in light of Dashwood-Smith in order to provide an electrical-to-optical converter that transforms the electrical signal back into an optical signal (Ashwood-Smith ¶5).

















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227. The examiner can normally be reached Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445